
	
		II
		112th CONGRESS
		1st Session
		S. 529
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Menendez (for
			 himself, Mr. Alexander, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To extend the temporary duty suspensions on certain
		  cotton shirting fabrics, and for other purposes.
	
	
		1.Extensions of duty
			 suspensions on cotton shirting fabrics and related provisions
			(a)ExtensionsEach
			 of the following headings of the Harmonized Tariff Schedule of the United
			 States is amended by striking everything after suitable for use in men's
			 and boys' shirts in the article description column and by striking the
			 date in the effective date column and inserting
			 12/31/2013:
				(1)Heading
			 9902.52.08 (relating to woven fabrics of cotton).
				(2)Heading
			 9902.52.09 (relating to woven fabrics of cotton).
				(3)Heading
			 9902.52.10 (relating to woven fabrics of cotton).
				(4)Heading
			 9902.52.11 (relating to woven fabrics of cotton).
				(5)Heading
			 9902.52.12 (relating to woven fabrics of cotton).
				(6)Heading
			 9902.52.13 (relating to woven fabrics of cotton).
				(7)Heading
			 9902.52.14 (relating to woven fabrics of cotton).
				(8)Heading
			 9902.52.15 (relating to woven fabrics of cotton).
				(9)Heading
			 9902.52.16 (relating to woven fabrics of cotton).
				(10)Heading
			 9902.52.17 (relating to woven fabrics of cotton).
				(11)Heading
			 9902.52.18 (relating to woven fabrics of cotton).
				(12)Heading
			 9902.52.19 (relating to woven fabrics of cotton).
				(13)Heading
			 9902.52.20 (relating to woven fabrics of cotton).
				(14)Heading
			 9902.52.21 (relating to woven fabrics of cotton).
				(15)Heading
			 9902.52.22 (relating to woven fabrics of cotton).
				(16)Heading
			 9902.52.23 (relating to woven fabrics of cotton).
				(17)Heading
			 9902.52.24 (relating to woven fabrics of cotton).
				(18)Heading
			 9902.52.25 (relating to woven fabrics of cotton).
				(19)Heading
			 9902.52.26 (relating to woven fabrics of cotton).
				(20)Heading
			 9902.52.27 (relating to woven fabrics of cotton).
				(21)Heading
			 9902.52.28 (relating to woven fabrics of cotton).
				(22)Heading
			 9902.52.29 (relating to woven fabrics of cotton).
				(23)Heading
			 9902.52.30 (relating to woven fabrics of cotton).
				(24)Heading
			 9902.52.31 (relating to woven fabrics of cotton).
				(b)Extension of
			 duty refunds and pima cotton trust fund; modification of affidavit
			 requirementsSection 407 of title IV of division C of the Tax
			 Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3060) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking amounts determined by the Secretary and all that
			 follows through 5208.59.80 and inserting amounts received
			 in the general fund that are attributable to duties received since January 1,
			 2004, on articles classified under heading 5208; and
					(B)in paragraph (2),
			 by striking October 1, 2008 and inserting December 31,
			 2013;
					(2)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1), by striking beginning in fiscal year
			 2007 and inserting beginning in fiscal year 2011;
					(B)by striking
			 grown in the United States each place it appears; and
					(C)in paragraph (2),
			 in the matter preceding subparagraph (A), by inserting that produce ring
			 spun cotton yarns in the United States after of pima
			 cotton;
					(3)in subsection
			 (d)—
					(A)in the matter
			 preceding paragraph (1), by inserting annually after
			 provided; and
					(B)in paragraph (1),
			 by inserting during the year in which the affidavit is filed and
			 after imported cotton fabric; and
					(4)in subsection
			 (f)—
					(A)in the matter
			 preceding paragraph (1), by inserting annually after
			 provided; and
					(B)in paragraph
			 (1)—
						(i)by
			 striking grown in the United States and inserting during
			 the year in which the affidavit is filed and; and
						(ii)by
			 inserting in the United States after cotton
			 yarns.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and apply with respect to affidavits filed on
			 or after such date of enactment.
			
